IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 96-10309
                       Conference Calendar


ARNOLD BELL; PATRICK JAMES REEDOM; DONALD WILLIS,

                                          Plaintiffs-Appellants,

versus

CITY OF FORT WORTH ET AL.,

                                          Defendants-Appellees,

----------------------------
DONALD WILLIS, Petitioner's middle initial is "D",

                                          Plaintiff-Appellant,

versus

CITY OF FORT WORTH, TX.,

                                           Defendant-Appellee,
-----------------------------
PATRICK JAMES REEDOM Et Al.,

                                           Plaintiffs-Appellants,

versus

CITY OF FORT WORTH CDC COMMITTEE Et Al.

                                           Defendants-Appellees,

-----------------------------
DONALD WILLIS, and all black agencies applicants for CDBG
grants with the Fort Worth and HUD, both past and present,

                                           Plaintiff-Appellant,

versus

U.S. DEPARTMENT OF HOUSING & URBAN DEVELOPMENT; SHIRLEY
LEWIS; CARLOS RENTIA; CITY OF FORT WORTH; KATIE WORSHAM;
                          No. 96-10309
                              - 2 -

MELODEE HUMBERT; JERRY JENSEN; CARLOS MELENDEZ,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CV-004-A
                        - - - - - - - - - -
                          October 29, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Arnold Bell, Patrick James Reedom, and Donald Willis named

the City of Fort Worth and several of its employees as defendants

in a civil suit alleging discrimination against black applicants

in the Community Development Block Grant (CDBG) process. On

February 26, 1996, the district court entered a final judgment

dismissing all plaintiffs’ claims against the City of Fort Worth

for violations of 42 U.S.C. § 5309 and Title VI.

     The district court judge did not abuse its discretion by

refusing to recuse himself from this case.   See 28 U.S.C.

§ 455(a); Levitt v. Univ. of Texas at El Paso, 847 F.2d 221, 226

(5th Cir.) (citations omitted), cert. denied, 488 U.S. 984

(1988).

     On appeal, Bell, Reedom, and Willis do not show that there

is a genuine issue of material fact that discrimination occurred.

The district court did not err in granting summary judgment for


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10309
                               - 3 -

the City.   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

     This appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   All

outstanding motions are DENIED.

     APPEAL DISMISSED; MOTIONS DENIED.